Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141332 & (39)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  FORD MOTOR CO.,                                                                                         Mary Beth Kelly,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 141332
                                                                    COA: 283925
                                                                    Ct of Claims: 06-000182-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 20, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  strike is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2011                    _________________________________________
         y0112                                                                 Clerk